DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: transmission unit and reception unit in claim 1; operation unit, cable unit, transmission unit, reception unit in claim 2; voice acceptance unit, transmission unit, first information reception unit, first transmission unit, processing unit, information reception unit, second information transmission unit, command receiving unit, second information transmission unit in claim 3; text conversion unit, transmission unit, switching unit, reception unit, in claim 4; input acceptance unit, input selection unit, control unit in claim 5; first sound output unit, second output unit, determination unit, in claim 7; and sound analysis unit in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The instant specification describes that the generic placeholders have the structure of CPUs. Therefore, any CPU based device that performs the claimed function corresponds to the claimed generic placeholders.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the voice instruction accepted by the microphone element to an outside”. The claim and the instant specification do not particularly point out and distinctly claim what it means to accept a voice instruction by the microphone element to an outside. 
For the purpose of examination it will be understood that acceptance of voice instruction by the microphone element will be to an outside. 
Claim 2 recites similar language and is therefore also rejected. 
Claim 3 recites “transmits the second information to an outside” and “second information transmission unit from the outside”. The claim and the instant specification do not particularly point out and distinctly claim what it means to transmit information to an outside. 

For claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “control instruction for a controlled device at least by voice input”, and the claim also recites “in a case where the input acceptance unit accepts a plurality of inputs indicating control instructions” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purpose of examination, it will be understood that the narrow range limitation is required by the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 



Claim(s) 2-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noriyuki (WIPO, WO2018211619).

Regarding claim 2, Noriyuki teaches An air conditioner (1010) including an indoor unit (1012, 1012') having a main body (1100, 1100') having formed therein a blow-out port (1120, 1120') through which air-conditioned air is blown out toward a space to be air-conditioned (page 3, ¶ 7 “The air heat-exchanged by the indoor heat exchanger 25 is supplied to the indoor space as conditioned air. Thereby, indoor space is air-conditioned. When the indoor blower 27 starts the air blowing operation, a negative pressure is generated inside the indoor unit 12 and sucks air in the indoor space. The sucked air is supplied to the indoor heat exchanger 25, exchanged heat with the indoor heat exchanger 25, and then blown out into the indoor space. As the amount of heat exchange between the refrigerant and air in the indoor heat exchanger 25 increases, the cooling capacity or heating capacity of the air conditioning system 1 increases”), the air conditioner comprising: 
an operation unit (1200) including a voice acceptance section (1210) that accepts input of a voice instruction, the operation unit being arranged outside the main body (page 5 ¶ 12, “The speech recognition server 200 is a server that provides a speech recognition service using cloud computing, and causes the air conditioning system 1 to function in cooperation with the air conditioning control device 100. As illustrated in FIG. 4, the voice recognition server 200 includes a control unit 201, a storage unit 202, and a communication unit 203. These units are connected via a bus 209.” Page 7 ¶ 4-5, The server is separate from the main body); 
a cable unit (1300) that communicably connects the indoor unit and the operation unit to each other (page 5 ¶ 12, “The speech recognition server 200 is a server that provides a speech recognition service using cloud computing, and causes the air conditioning system 1 to function in cooperation with the air conditioning control device 100. As illustrated in FIG. 4, the voice recognition server 200 includes a control unit 201, a storage unit 202, and a communication unit 203. These units are connected via a bus 209.” The server also corresponds to the cable unit since it connects the indoor unit to itself); 
a transmission unit (1230a) that transmits a signal (1000S) that is based on the voice instruction accepted by the voice acceptance section to an outside  (page 5 ¶ 11 “The communication unit 203 includes a communication interface for connecting to the wide area network N, and communicates with the air conditioning control device 100 via the wide area network N. Specifically, the communication unit 203 receives voice information from the air conditioning control device 100 under the control of the control unit 201, and transmits information indicating the result of voice recognition to the air conditioning control device 100.”); 
a reception unit (1230b) that receives a command (1000C) corresponding to the signal transmitted from the transmission unit from the outside (page 5 ¶ 11 “The communication unit 203 includes a communication interface for connecting to the wide area network N, and communicates with the air conditioning control device 100 via the wide area network N. Specifically, the communication unit 203 receives voice information from the air conditioning control device 100 under the control of the control unit 201, and transmits information indicating the result of voice recognition to the air conditioning control device 100.”); 
and an air conditioner control unit (1018) that controls an operation of the air conditioner in accordance with the command (page 5 ¶ 11 “The communication unit 203 includes a communication interface for connecting to the wide area network N, and communicates with the air conditioning control device 100 via the wide area network N. Specifically, the communication unit 203 receives voice information from the air conditioning 

Regarding claim 3, Noriyuki teaches An air-conditioning system (2010a) comprising: 
an air conditioner (2010) including a controller (2150) (page 5 ¶ 11 “The communication unit 203 includes a communication interface for connecting to the wide area network N, and communicates with the air conditioning control device 100 via the wide area network N. Specifically, the communication unit 203 receives voice information from the air conditioning control device 100 under the control of the control unit 201, and transmits information indicating the result of voice recognition to the air conditioning control device 100…The communication unit 108 is connected to the wide area network N via the base station S and communicates with the voice recognition server 200 via the wide area network N.”, page 5 ¶ 12); 
and a voice acceptance unit (2200) including a voice acceptance section (2210) that accepts a voice instruction for the air conditioner (page 5 ¶ 6 “The sound sensor 107 is also called a microphone and is a sensor that detects sound.”, page 7 ¶ 4-5), and a first information transmission unit (2250) that transmits first information (2000S1) corresponding to the voice instruction accepted by the voice acceptance section to the controller via wireless communication (page 5 ¶ 12, “The speech recognition server 200 is a server that provides a speech recognition service using cloud computing, and causes the air conditioning system 1 to function in cooperation with the air conditioning control device 100. As illustrated in FIG. 4, the voice recognition server 200 includes a control unit 201, a storage unit 202, and a communication unit 203. These units are connected via a bus 209.”, page 3 ¶ 1), 
the controller including 
a first information reception unit (2160) that receives the first information transmitted from the first information transmission unit (page 6 ¶ 2), 
a processing unit (2180) (page 6 ¶ 3) that executes specific processing on the first information accepted by the first information reception unit to generate second information (2000S2) having a smaller information amount than the first information (page 8 ¶ 3 “In the air conditioning control device 100, the recognition information receiving unit 140 receives the recognition information transmitted from the voice recognition server 200. The recognition information receiving unit 140 receives the recognition information transmitted from the voice recognition server 200 by communicating with the voice recognition server 200 via the communication unit 108”, page 8 ¶ 4 “The extraction unit 150 extracts words indicating thermal sensation included in the voice acquired by the voice acquisition unit 120. A word indicating a thermal sensation is a phrase representing a human sense of heat or cold, such as “hot”, “cold”, “warm”, “cold”. For example, as illustrated in FIG. 7, when the user U utters a voice saying “This room is hot”, the extraction unit 150 extracts a character string “hot” as a word indicating thermal sensation”, voice extraction corresponds to forming of a second information that is a smaller information amount), 
a second information transmission unit (2170a) that transmits the second information to an outside (page 8 ¶ 7 “When words indicating warmth are extracted, there is a high possibility that the user U feels uncomfortable due to the heat. Therefore, the air conditioning control unit 160 transmits a control command for lowering the temperature of the indoor space”), 
a command receiving unit (2170b) that receives a command (2000C) corresponding to the second information transmitted from the second information transmission unit from the outside (page 8 ¶ 7), 
and an air conditioner control unit (2190) that controls an operation of the air conditioner in accordance with the command (page 8 ¶ 7, 8). 
A communication system (3001) comprising: 
a transmission apparatus (3200, 3300) including a voice acceptance section (3210) that accepts input of voice, a text conversion unit (3230) that converts the voice accepted by the voice acceptance section into a text data format (page 7 last paragraph “the speech recognition unit 220 performs lexical interpretation and context interpretation on the obtained character string using a known method, and converts the character string into a character string mixed with kanji characters”), a transmission unit (3250) that transmits data based on the voice accepted by the voice acceptance section via a communication line (3080) (page 5 ¶ 11 “The communication unit 203 includes a communication interface for connecting to the wide area network N, and communicates with the air conditioning control device 100 via the wide area network N. Specifically, the communication unit 203 receives voice information from the air conditioning control device 100 under the control of the control unit 201, and transmits information indicating the result of voice recognition to the air conditioning control device 100.”), and a switching unit (3240) that switches a format of the data transmitted from the transmission unit between a voice data format and the text data format (page 8 first paragraph “The voice recognition unit 220 obtains a character string representing a word uttered by the user U when the posture of the user U is changed by such voice recognition processing”); 
and a reception apparatus (3020, 3200, 3300) including a reception unit (3024, 3250) that receives the data transmitted from the transmission unit of the transmission apparatus (page 5 ¶ 11 “The communication unit 203 includes a communication interface for connecting to the wide area network N, and communicates with the air conditioning control device 100 via the wide area network N. Specifically, the communication unit 203 receives voice information from the air conditioning control device 100 under the control of the control unit 201, and transmits information indicating the result of voice recognition to the air conditioning control device 100.”).
7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannon et al (US PAT. 6952471, herein Cannon). 

Regarding claim 7, Cannon teaches A device management system (6001) that manages a first device (6200) including a first sound output unit (6220) that outputs a sound, and a second device (6010, 6060a) different from the first device, the second device including a second sound output unit (6140, 6062) that outputs a sound, the device management system comprising (col 3 lines 25-33 “If the remote handset is determined to be within close proximity of the base unit (e.g., less than 10 feet, less than 5 feet, or other appropriate threshold proximity distance), then the gain of the audio path in either direction between the remote handset and its base unit is attenuated.”, col 3 lines 33-35 “The attenuation may be a muting, a fixed amount of attenuation (e.g., 6 decibels (dB), 12 dB, or other appropriate fixed amount), or may be a variable amount of attenuation dependent upon a relationship to the distance between the remote handset and the base unit.” The handset and base can both produce noise and correspond to the first and second device): 
a determination unit (6270) that determines a positional relationship between the first device and the second device (col 3 lines 25-33 “If the remote handset is determined to be within close proximity of the base unit (e.g., less than 10 feet, less than 5 feet, or other appropriate threshold proximity distance), then the gain of the audio path in either direction between the remote handset and its base unit is attenuated.”, col 3 lines 33-35 “The attenuation may be a muting, a fixed amount of attenuation (e.g., 6 decibels (dB), 12 dB, or other appropriate fixed amount), or may be a variable amount of attenuation dependent upon a relationship to the distance between the remote handset and the base unit.”); 
and a sound output control unit (6280) that controls on/off of sound output or an output sound volume of at least one of the first device and the second device based on a determination result of the determination unit (col 3 lines 25-33 “If the remote handset is ;

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki (WIPO, WO2018211619) in view of Aryanfar et al (US PUB. 20130037620, herein Aryanfar). 

	Regarding claim 1, Noriyuki teaches An air conditioner (10) comprising: an indoor unit (12, 12a, 12b, 12c, 12d, 12e, 12f) including a main body (100, 200, 300, 400, 500, 600, 700) having formed therein a blow-out port (120, 220, 320, 420, 520, 620, 720) through which air-conditioned air is blown out toward a space to be air-conditioned (page 3, ¶ 7 “The air heat-exchanged by the indoor heat exchanger 25 is supplied to the indoor space as , and a microphone element (140) that accepts a voice instruction captured from a voice capturing portion (P1, P2, P3, P4, P5, P6, P7) (page 5 ¶ 6 “The sound sensor 107 is also called a microphone and is a sensor that detects sound.”, page 5 ¶ 7 “The speech recognition server 200 is a server that provides a speech recognition service using cloud computing, and causes the air conditioning system 1 to function in cooperation with the air conditioning control device 100.”)  [arranged at a position that deviates from a ventilation space (Al, A2, A3, A4, A5, A6, A7)] through which the air blown out from the blow-out port flows, in such a manner as to face the space to be air-conditioned (page 3 ¶ 7); 
a transmission unit (16a) that transmits a signal (S) that is based on the voice instruction accepted by the microphone element to an outside  (page 5 ¶ 11 “The communication unit 203 includes a communication interface for connecting to the wide area network N, and communicates with the air conditioning control device 100 via the wide area network N. Specifically, the communication unit 203 receives voice information from the air conditioning control device 100 under the control of the control unit 201, and transmits information indicating the result of voice recognition to the air conditioning control device 100.”); 
and a reception unit (16b) that receives a command (C) corresponding to the signal transmitted from the transmission unit from the outside (page 5 ¶ 11 “The communication unit 203 includes a communication interface for connecting to the wide area network N, and communicates with the air conditioning control device 100 via the wide area network N. Specifically, the communication unit 203 receives voice information from the air )
Noriyuki does not explicitly teach arranged at a position that deviates from a ventilation space (Al, A2, A3, A4, A5, A6, A7). 
Aryanfar teaches voice capturing portion (P1, P2, P3, P4, P5, P6, P7) arranged at a position that deviates from a ventilation space (Al, A2, A3, A4, A5, A6, A7) (0035 “these received signals were generated by one or more acoustic transducers (e.g., a microphone)… each of which is located within the enclosure or in the vicinity of the enclosure (e.g., adjacent an inlet vent or an outlet vent).”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified voice control air conditioning system of Noriyuki with the controlling of vents based on acoustic signature teachings of Aryanfar since Aryanfar teaches a means for improved cooling efficiency through its understanding of acoustics (abstract). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki (WIPO, WO2018211619) in view of Storm et al (US PUB. 20120228393, herein Storm). 

Regarding claim 5, Noriyuki teaches A control system (4001) comprising: 
an input acceptance unit (4060) that accepts input of a control instruction for a controlled device (4010, 4020) at least by voice input (page 5 ¶ 6 “The sound sensor 107 is also called a microphone and is a sensor that detects sound.”, page 7 ¶ 4-5); 
Noriyuki does not teach an input selection unit (4121) that, in a case  where the input acceptance unit accepts a plurality of inputs indicating control instructions for one device, selects one of the plurality of inputs; and a control unit (4130, 4135) that transmits an output 
Storm teaches an input selection unit (4121) that, in a case where the input acceptance unit accepts a plurality of inputs indicating control instructions for one device, selects one of the plurality of inputs (0052 “a one of the plurality of humidity sensors may be assigned as the humidity priority sensor… each HVAC system 100 may be required to use one of its own humidity sensors as the humidity priority sensor that will control the HVAC system 100.”, 0053 0047 there are a plurality of humidity sensors, and of the plurality the input from one is accepted and made a priority. Control of the area takes place based on the priority humidity sensor.); 
and a control unit (4130, 4135) that transmits an output signal to the controlled device in accordance with only a control instruction corresponding to the input selected by the input selection unit (0052 “a one of the plurality of humidity sensors may be assigned as the humidity priority sensor… each HVAC system 100 may be required to use one of its own humidity sensors as the humidity priority sensor that will control the HVAC system 100.”, 0053 0047 there are a plurality of humidity sensors, and of the plurality the input from one is accepted and made a priority. Control of the area takes place based on the priority humidity sensor.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified voice control air conditioning system of Noriyuki with the priority sensor teachings of Storm since Storm teaches a means for utilizing the proper feedback in order to control humidity so that a user’s comfort level can be achieved (0004). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki (WIPO, WO2018211619) in view of Kenji et al (JP PUB. 2009-80183, herein Kenji).  

Regarding claim 6, Noriyuki teaches A device control system (5001) comprising: 
an [in-bathroom] operation section (5300) having a microphone (5310), [the in-bathroom operation section being installed in a bathroom] (5000B 1) (page 5 ¶ 6 “The sound sensor 107 is also called a microphone and is a sensor that detects sound.”, page 5 ¶ 7 “The speech recognition server 200 is a server that provides a speech recognition service using cloud computing, and causes the air conditioning system 1 to function in cooperation with the air conditioning control device 100.”); 
and a control apparatus (5200) that at least controls an [out-of-bathroom device (5050a, 5050b, ..., 5050n, 5060a, 5060b, ..., 5060m)] in accordance with a voice instruction accepted by the microphone, the out-of-bathroom device being arranged out of the bathroom and being different from a hot-water-supply heat source apparatus (5010) that supplies hot water to the bathroom (page 5 ¶ 11 “The communication unit 203 includes a communication interface for connecting to the wide area network N, and communicates with the air conditioning control device 100 via the wide area network N. Specifically, the communication unit 203 receives voice information from the air conditioning control device 100 under the control of the control unit 201, and transmits information indicating the result of voice recognition to the air conditioning control device 100…The communication unit 108 is connected to the wide area network N via the base station S and communicates with the voice recognition server 200 via the wide area network N.”, page 5 ¶ 12, the air conditioner is different from a hot water supply heat source apparatus that supplies hot water to the bathroom.)
Noriyuki does not teach in-bathroom operation section (5300), the in-bathroom operation section being installed in a bathroom, out-of-bathroom device (5050a, 5050b, ..., 5050n, 5060a, 5060b, ..., 5060m). 
Kenji teaches in-bathroom operation section (5300) having a microphone (5310), the in-bathroom operation section being installed in a bathroom (5000B 1) (page 3 ¶ 7 “a
voice recognition control device that controls various devices installed in a bathroom by voice uttered by a user”)
the in-bathroom operation section being installed in a bathroom (page 3 ¶ 7 “a
voice recognition control device that controls various devices installed in a bathroom by voice uttered by a user”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the voice control teachings of Noriyuki with the bathroom voice teachings of Kenji since Kenji teaches a means for using voice control even when the voice recognition is tuned off is turned off (page 2 ¶ 4-5). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki (WIPO, WO2018211619) in view of Finn et al (US PUB. 20180090138, herein Finn). 

Regarding claim 8, Noriyuki teaches A sound information analysis system (7001, 7001S, 7001T) comprising: 
a first air conditioner (7020, 7020S, 7020T) installed outside an air conditioned space (7000S) (page 3 ¶ 3 “the air conditioner 10 includes an outdoor unit 11 installed outdoors,”), [the first air conditioner including a first microphone (7028) that acquires an external sound outside the air conditioned space]; 
a second air conditioner (7040, 7040S, 7040T) installed inside the air conditioned space (page 3 ¶ 1 “The air conditioner 10 is a device that air-conditions an indoor space in the house 2 that is a space to be air-conditioned”), the second air conditioner including a second microphone (7048) that acquires an internal sound inside the air conditioned space (page 2 last paragraph “the air conditioning system 1 includes an air conditioner 10, an air conditioning control device 100,”, page 4 second to last paragraph “the air conditioning control device 100 includes a control unit 101, a storage unit 102, a timing unit 103, a user interface 104, an imaging unit 105, an image processing unit 106, a sound sensor 107”, page 5 ¶ 6); 
and a sound information analysis unit (7075, 7105) that analyzes information on the [external sound] and information on the internal sound ( page 5 ¶ 7).
Noriyuki does not explicitly teach the first air conditioner including a first microphone (7028) that acquires an external sound outside the air conditioned space. 
Finn teaches the first air conditioner including a first microphone (7028) that acquires an external sound outside the air conditioned space (0044 “the listening system 120 microphone array further includes microphones that are dispersed throughout the building inside and/or outside.”, Noriyuki teaches the first air conditioner and the outside the air conditioned space. Finn further teaches acquiring external sound. )
and a sound information analysis unit (7075, 7105) that analyzes information on the external sound external sound (0044 “the listening system 120 microphone array further includes microphones that are dispersed throughout the building inside and/or outside.”, as shown above, Noriyuki teaches analyzing information from sound sources. Finn further teaches an outdoor sound location gathering location.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the voice control teachings of Noriyuki with the sound gathering teachings of Finn since Finn teaches that further sound gathering allows for less physical interactions with building systems which is an advancement in the in-building equipment area (0002). 
 
Relevant Prior Art
	Ribbich et al (US PUB. 20160327921) has been deemed relevant prior art since it is also focused on the use of sensors to determine HVAC control of multiple rooms in a wireless manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116